COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                           §                   No. 08-20-00206-CV
     IN RE: THE GUARDIANSHIP OF
                                                           §             Appeal from the Probate Court
     JOHN V. WALTER,
                                                           §                 of Dallas County, Texas1
     An Alleged Incapacitated Person.
                                                           §                   (TC# PR-20-01181-1)


                                         MEMORANDUM OPINION

           Appellant Sammie Walter and Appellee J. Blake Walter have filed a joint motion to

voluntarily dismiss this appeal because the parties have settled. See TEX.R.APP.P. 42.1(a)(1). The

motion is granted, and this appeal is dismissed. Any other pending motions are dismissed as moot.

Pursuant to the agreement of the parties, each party will bear their own costs. See TEX.R.APP.P.

42.1(d).

                                                       JEFF ALLEY, Justice

December 23, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
    We hear this case on transfer from the Fifth Court of Appeals in Dallas. See TEX.R.APP.P. 41.3.

                                                           1